Exhibit 10-jjj FORM OF NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT This Agreement is effective as of , 200, between AT&T Inc., a Delaware corporation, (collectively with its direct and indirect subsidiaries and affiliates referred to herein as the “Company”) and [Name of Executive] (“Executive”).Executive is employed by [Name of Executive’s Employer], which is a direct or indirect affiliate or subsidiary of AT&T Inc. In consideration of Executive’s (i) original or continued employment with the Company, (ii) current and continued specialized training in the Company’s business, (iii) current and continued access to the Company’s proprietary and confidential information during Executive’s employment, (iv) the compensation that will be paid to Executive during Executive’s employment, (v) the award of shares of AT&T Inc. Restricted Stock, and (vi) future eligibility to participate in the Company’s executive compensation and benefit plans that include loyalty-related covenants effective January 1, 2010, the Company and Executive agree to the terms set forth below.The Restricted Stock will be granted under the 2006 Incentive Plan effective with the execution of this agreement and will have a vesting date of November 19, 1.ACKNOWLEDGMENTS 1.1The Company and the Executive acknowledge and agree as follows: (a)The Executive has performed and will continue to perform significant functions with respect to the development of the Company’s “Confidential Information” (defined below), which Confidential Information is shared only with a very limited number of Company executives who have an absolute need to know the information. (b)Executive has a need to know such Confidential Information for purposes of successfully performing the Executive’s assigned employment related responsibilities.The Company is willing to make such Confidential Information available to Executive on the terms and conditions described in this Agreement. (c)The Confidential Information developed, received, and to be developed or received by Executive is highly valuable, and, if disclosed to another person or entity, the Company would be harmed. 2.EXECUTIVE COVENANTS 2.1Covenant not to Disclose (a)During
